Per Curiam.

Section 4903.11, Revised Code, provides:
“No proceeding to reverse, vacate, or modify a final order of the Public Utilities Commission is commenced unless the notice of appeal is filed within 60 days after the date of denial of the application for rehearing by operation of law or of the entry upon the journal of the commission of the order denying an application for rehearing * *
Section 4903.10, Revised Code, provides that, “if the commission does not grant or deny such application for rehearing within 20 days from the date of filing thereof, it is denied by operation of law.”
On July 25, 1960, the commission issued an order striking the application from the files for failure to have attached thereto an affidavit alleging notice to all parties but, upon discovery that the original application filed with the commission did have such affidavit attached thereto, issued a supplemental order, dated August 15, declaring void the order of July 25 and denying the application for rehearing.
Appellants’ application for rehearing, filed July 19, not having been denied by an order of the commission within 20 days, i. e., on or before August 8, became denied “by operation ox law” on August 9. The supplemental order issued August 15, 27 days after the application was filed, could not have denied the application which was denied “by operation of law” on August 9, the 21st day after the application was filed.
The notice of appeal to this court not having been filed until October 13, 65 days “after the date of denial of the applica*156tion for rehearing by operation of law,” there was a failure on the part of appellants to perfect their appeal within the time required by Section 4903.11, Revised Code. The filing of notice of appeal within the time prescribed by law is a jurisdictional prerequisite in perfecting an appeal. Finfrock v. Public Utilities Commission, 154 Ohio St., 21; In re Complaint of Weber, 154 Ohio St., 209.
The motion to dismiss the appeal is sustained.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.